 1

 2

 3                                                                        Honorable Robert S. Lasnik

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   HUMAN & JOY CORPORATION d/b/a                         NO. 2:19-cv-01546 RSL-MLP
     TERIYAKI & WOK, a Washington
10   corporation,                                          STIPULATION AND AGREED ORDER
                                                           CONTINUING INITIAL DISCLOSURES
11                  Plaintiff,                             AND JOINT STATUS REPORT DATES
12           v.
13   SEATTLE OFFICE OF LABOR
     STANDARDS, an agency of the CITY OF
14   SEATTLE, a municipal corporation;
     MARGARET WEIHS, an individual; and
15   CINDI WILLIAMS, an individual,
16                  Defendants.
17
             Plaintiff Human & Joy Corporation and Defendants Seattle Office of Labor Standards,
18
     the City of Seattle, Margaret Weihs, and Cindi Williams stipulate and jointly move the Court
19
     for an order adjusting dates as currently set forth in the Court’s Order Regarding Initial
20
     Disclosures, Joint Status Report, and Early Settlement dated October 29, 2019 (the “Initial
21
     Order”).
22
             The parties have met and conferred for their required FRCP 26 conference. It is
23
     proposed that Initial Disclosures under FRCP 26(a)(1) be due on January 10, 2020; and the
24

25
      STIPULATION AND AGREED ORDER CONTINUING INITIAL                    Williams, Kastner & Gibbs PLLC
                                                                         601 Union Street, Suite 4100
      DISCLOSURES AND JOINT STATUS REPORT DATES – 1                      Seattle, Washington 98101-2380
      (2:19-cv-01546 RSL-MLP)                                            (206) 628-6600



     6993854.1
 1   Combined Joint Status Report and Discovery Plan under FRCP 26(f) be due on January 17,

 2   2020.

 3           RESPECTFULLY SUBMITTED this 25th day of November, 2019.

 4
      s/Daniel A. Brown                             s/Brian G. Maxey
 5    s/Jessica M. Cox                              Brian G. Maxey, WSBA #33279
      Daniel A. Brown, WSBA #22028                  Assistant City Attorney
 6    Jessica M. Cox, WSBA #53027                   Seattle City Attorney’s Office
      WILLIAMS, KASTNER & GIBBS PLLC                Civil Division
 7    601 Union Street, Suite 4100
      Seattle, WA 98101-2380                        701 Fifth Avenue, Suite 2050
 8    Tel: (206) 628-6600 Fax: (206) 628-6611       Seattle, WA 98104-7097
      dbrown@williamskastner.com;                   Tel: (206) 684-8207 Fax: (206) 684-8284
 9    jcox@williamskastner.com                      brian.maxey2@seattle.gov
10    Attorneys for Plaintiff                       Attorney for Defendants
11
      s/Jessica L. Goldman
12    Jessica L. Goldman, WSBA #21856
      Summit Law Group PLLC
13    315 Fifth Avenue South, Suite 1000
14    Seattle, WA 98104
      Tel: (206) 676-7000 Fax: (206) 676-7001
15    Email: jessicag@summitlaw.com

16    Attorney for Defendants
17

18

19

20

21

22

23

24

25
      STIPULATION AND AGREED ORDER CONTINUING INITIAL              Williams, Kastner & Gibbs PLLC
                                                                   601 Union Street, Suite 4100
      DISCLOSURES AND JOINT STATUS REPORT DATES – 2                Seattle, Washington 98101-2380
      (2:19-cv-01546 RSL-MLP)                                      (206) 628-6600



     6993854.1
 1                                               ORDER

 2           Based upon the foregoing Stipulation, it is hereby
 3           ORDERED that the initial disclosures, joint status report, and early settlement deadline
 4
     dates be continued to the dates as requested by the parties above.
 5

 6           DATED this 27th day of November, 2019.
 7

 8

 9
                                                          A
                                                          MICHELLE L. PETERSON
10                                                        United States Magistrate Judge

11

12

13

14   SO STIPULATED:

15   Presented by:
16
      s/Daniel A. Brown                                s/Brian G. Maxey
17    s/Jessica M. Cox                                 Brian G. Maxey, WSBA #33279
      Daniel A. Brown, WSBA #22028                     Assistant City Attorney
18    Jessica M. Cox, WSBA #53027                      Seattle City Attorney’s Office
      WILLIAMS, KASTNER & GIBBS PLLC                   Civil Division
19    601 Union Street, Suite 4100
      Seattle, WA 98101-2380                           701 Fifth Avenue, Suite 2050
20    Tel: (206) 628-6600 Fax: (206) 628-6611          Seattle, WA 98104-7097
      dbrown@williamskastner.com;                      Tel: (206) 684-8207 Fax: (206) 684-8284
21    jcox@williamskastner.com                         brian.maxey2@seattle.gov
22    Attorneys for Plaintiff                          Attorney for Defendants
23

24

25
      STIPULATION AND AGREED ORDER CONTINUING INITIAL                     Williams, Kastner & Gibbs PLLC
                                                                          601 Union Street, Suite 4100
      DISCLOSURES AND JOINT STATUS REPORT DATES – 3                       Seattle, Washington 98101-2380
      (2:19-cv-01546 RSL-MLP)                                             (206) 628-6600



     6993854.1
 1

 2   s/Jessica L. Goldman
     Jessica L. Goldman, WSBA #21856
 3   Summit Law Group PLLC
     315 Fifth Avenue South, Suite 1000
 4   Seattle, WA 98104
 5   Tel: (206) 676-7000 Fax: (206) 676-7001
     Email: jessicag@summitlaw.com
 6
     Attorney for Defendants
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND AGREED ORDER CONTINUING INITIAL   Williams, Kastner & Gibbs PLLC
                                                       601 Union Street, Suite 4100
     DISCLOSURES AND JOINT STATUS REPORT DATES – 4     Seattle, Washington 98101-2380
     (2:19-cv-01546 RSL-MLP)                           (206) 628-6600



     6993854.1
